June 04, 2004


Mr. J. Brett Busby
Mayer Brown Rowe & Maw LLP
700 Louisiana St., Suite 3600
Houston, TX 77002-2730

Mr. Robert L. Ketchand
Boyer & Ketchand
9 Greenway Plaza, Suite 3100
Houston, TX 77046
Mr. Richard P. Hogan Jr.
Hogan & Hogan, L.L.P.
700 Louisiana St., Suite 4200
Houston, TX 77002-2793

RE:   Case Number:  04-0194
      Court of Appeals Number:  01-01-00079-CV
      Trial Court Number:  97-29163

Style:      EMZY T. BARKER, III AND AVA BARKER D/B/A BRUSHY CREEK BRAHMAN
      CENTER AND BRUSHY CREEK CUSTOM SIRES
      v.
      WALTER W. ECKMAN, INDIVIDUALLY AND AS NOMINEE AND TRUSTEE, ECKMAN,
      INC., AND LARRY ECKMAN

Dear Counsel:

      Today the Supreme Court of Texas abated the petitions for review filed
in the above-referenced case.  See enclosed order.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |